COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Joan Gottlieb Mendell v. Laurence Scott and Rachel Chaput

Appellate case number:    01-20-00578-CV

Trial court case number: 475348

Trial court:              Probate Court No. 1 of Harris County

        Appellant’s Unopposed Third Motion to Extend Time to File Appellant’s Reply Brief is
GRANTED. Appellant’s reply brief is due on or before May 2, 2022. Further motions to extend
the deadline for appellant’s reply brief are discouraged and will not be granted absent a showing
of extraordinary circumstances.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting individually


Date: April 14, 2022